Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Nov 2021 has been entered.
Allowable Subject Matter
Claims 1, 3, 5, 8, 12-14, 17-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 4 Nov 2021 are persuasive. Yoshikawa (US 6012977) appears to be the closest prior art and discloses an outer blade cutting wheel with a similar clamping blade section as claimed. However, Yoshikawa does not teach forming an undercoat on an outer periphery of the base by electroplating and subsequently brazing the abrasives onto the undercoat. While Pratt (US 3203774) describes an undercoat on a periphery of a base with an abrasive grain blade section thereon, Pratt does not form the undercoat by electroplating before brazing the abrasive grains onto the undercoat. While a person having ordinary skill in the art is generally aware of brazing (such as in US 3203774) and electroplating techniques (such as in Yoshikawa) to attach metal or abrasives to a base, the prior art does not teach or suggest forming an undercoat consisting of a metal bond on an outer periphery of the base to sandwich the base between portions of the undercoat and after forming the undercoat, brazing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723